Citation Nr: 1419818	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-17 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral cataracts.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel







INTRODUCTION

The Veteran had active military service from February 1963 to February 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  This issue has been previously remanded, and is now appropriately before the Board.   

A review of the Virtual VA paperless claims processing system and Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal, except for an Appellate Brief in Virtual VA filed in March 2014. 


FINDING OF FACT

Extending the benefit of the doubt to the Veteran, his bilateral cataracts are due to fluorescent light and sun exposure during his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral cataracts are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  







REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).
Given the favorable disposition of the claim for service connection for bilateral cataracts, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

II. Analysis

The Veteran contends that his bilateral cataracts are due to his exposure to U.V. rays from the sun, and from looking directly into a light table to analyze photos for intelligence purposes while he was in service.  See Veteran's Notice of Disagreement (NOD) dated January 2010.

Service connection may be granted if it is shown that the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303(a), 3.306.   

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing she has at some point since the filing of her claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, giving the benefit of the doubt to the Veteran, the Board finds that entitlement to service connection for bilateral cataracts is warranted.

A January 2014 VA examination shows that the Veteran has posterior subcapsular cataracts.  Therefore, the first requirement of a direct service connection claim, which is the existence of a current disability, is met.

The Veteran's service treatment records (STRs) are silent as to any complaints, treatment, or diagnosis of cataracts, or any other eye trouble while in service.  The February 1963 enlistment examination shows the Veteran's eyes to be normal.  Also, in his report of medical history in February 1963, he denied any problems with his eyes.  Likewise, a November 1964 examination for parachute duty did not reveal any eye problems.  Finally, the October 1966 separation examination showed normal eyes, except that the Veteran reported color blindness in his report of medical history. 

Although there is no indication in the Veteran' STRs of any complaints, treatment, or diagnosis of cataracts, sun exposure, or any other exposure to fluorescent lights, the Veteran competently and consistently claimed that he was exposed to sun rays and fluorescent lights in service.  In his January 2010 NOD, the Veteran claimed that during his basic training, he participated in many military parades and local parades, where he received serious sunburns, and did not use any sunglasses.  Furthermore, he stated that after his training, his duty was to interpret photos, which required looking directly into a light table, exposing his eyes to shining lights.  

The Board notes that in addressing lay evidence and determining what, if any, probative value may be attached to such evidence, attention must be directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Certainly, the Veteran is competent to report his own symptoms and his in-service sun exposure and exposure to extreme light without the use of any sunglasses.  See e.g., Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board also finds that the medical histories provided by the Veteran are credible, as they are generally consistent with the other evidence in the record and are not contradicted by any inconsistencies which materially affect the credibility of their statements.  

Therefore, in light of the Veteran's competent and credible testimony, the Board concedes that the Veteran has been exposed to extreme light and to sun while performing his duties in service.  As such, the second element of a direct service connection claim, which is the in-service occurrence of an injury or event, has been met.

The Board concludes that the third element, nexus between a current disability and an in-service injury, is also met.  

A February 2010 private medical opinion by Dr. Rolain indicates that the Veteran's cataracts are the type that we see "with exposure certainly to 'UVB' and there are some reports that 'UVA' light can also cause this."  The private physician added that with regard to sunlight exposure, "sunlight does have both UVA and UVB rays and it is the UVB rays that are of concern for many reasons [with regard to] eye disease.  We know that it is a cumulative effect of the UVB rays that have shown to cause progressive posterior subcapsular-type cataracts."

The January 2014 VA examiner, on the other hand, opined that the Veteran's bilateral cataracts were less likely than not incurred in or caused by his service.  As rationale, the examiner said that there was no evidence of chronic sunlight exposure in the claims file.  Furthermore, with regard to the Veteran's allegation that his condition could also be due to the fluorescent lights to which he was exposed while scanning documents, the examiner opined that his knowledge of these lights were limited; that there was, however, some evidence showing that it was possible that repetitive, prolonged exposure to certain fluorescent lighting could emit harmful rays and cause cataracts; that it would be impossible to know what the Veteran was exposed to because those machines are no longer in use; and that repetitive lighting from these machines could cause damage to the eyes later on.  

After a careful review of the medical and lay evidence of record, the Board observes that there is a private medical opinion of record saying that the Veteran's cataracts could be related to his exposure to sun during service, and a VA opinion saying that the cataracts could be due to his exposure to fluorescent lights during service.  The private opinion does not relate the cataracts to fluorescent lights, and the VA opinion does not relate them to the sun exposure.  Even though the opinions seem to contradict each other, they both indicate that the Veteran's cataracts could be related either to the sun exposure or to the fluorescent light exposure.  The Board notes that the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  

In light of these two opinions, and applying the benefit of the doubt doctrine, the Board finds that service connection for bilateral cataracts is warranted.  

    
ORDER

Service connection for bilateral cataracts is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


